Case 2:21-cv-04013-JMA-JMW Document 1 Filed 07/15/21 Page 1 of 24 PageID #: 1




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    –––––––––––––––––––––––––––––––––––––––––                      x
    Kelly Tarantino, individually and on behalf of all             :
    others similarly situated,                                     :   Case No.
                                                                   :
                     Plaintiff,                                    :
    v.                                                             :
                                                                   :           CLASS ACTION
                                                                   :            COMPLAINT
     The Kraft Heinz Company a/k/a Kraft Heinz Foods               :
     Company,                                                      :     JURY TRIAL DEMANDED
                                                                   :
                                                                   :
                     Defendant.                                    :
                                                                   :
    –––––––––––––––––––––––––––––––––––––––––                      x

         Plaintiff, Kelly Tarantino (hereinafter “Plaintiff”), individually and on behalf of all others

similarly situated, by her attorneys, alleges the following upon information and belief, except for

those allegations pertaining to Plaintiff, which are based on her personal knowledge:

                                   NATURE OF THE ACTION

         1.     This action seeks to remedy the deceptive and misleading business practices of The

Kraft Heinz Company a/k/a Kraft Heinz Foods Company (“Kraft” or “Defendant”) with respect to

the marketing and sales of Defendant’s Kraft Mac & Cheese products throughout the State of New

York and throughout the country (hereinafter the “Products”).

         2.     Defendant fails to disclose on the Products’ packaging and labels (the one place

that all consumers view when purchasing a product) that the Products contain “ortho-phthalates,”

also known as “phthalates[.]”

         3.     Phthalates are dangerous and harmful chemicals when consumed, especially by

pregnant women and children.




                                                   1
Case 2:21-cv-04013-JMA-JMW Document 1 Filed 07/15/21 Page 2 of 24 PageID #: 2




           4.       Over the past few years, researchers have linked phthalates to asthma, attention-

deficit hyperactivity disorder, breast cancer, obesity and type II diabetes, low IQ,

neurodevelopmental issues, behavioral issues, autism spectrum disorders, altered reproductive

development and male fertility issues.1

           5.       Defendant manufactures, sells, and distributes the Products using a marketing and

advertising campaign centered around claims that appeal to health-conscious consumers;

however, public reports and articles (including in the recesses of Defendant's own

website) reveal that the Kraft Mac & Cheese Products contain phthalates.

           6.       Defendant’s marketing and advertising campaign includes the one place that

every consumer looks when purchasing a product – the packaging and labels themselves. The

packaging and labels include statements designed to appeal to health-conscious consumers such

as "NO Artificial Flavors," "NO Artificial Preservatives," and "NO Artificial Dyes."

           7.       However, Defendant's advertising and marketing campaign is false, deceptive,

and misleading because the Products contain phthalates.

           8.       Plaintiff and those similarly situated (“Class Members”) relied on Defendant's

misrepresentations and omissions that the Products are healthy when purchasing the Products.

           9.       Plaintiff and Class Members paid a premium for the Products based upon their

health-conscious marketing and advertising campaigns.

           10.      Given that Plaintiff and Class Members paid a premium for the Products based on

Defendant's misrepresentations that they are healthy and safe, Plaintiff and Class Members

suffered an injury in the amount of the premium paid.




1
    https://www.theguardian.com/lifeandstyle/2015/feb/10/phthalates-plastics-chemicals-research-analysis.
                                                           2
Case 2:21-cv-04013-JMA-JMW Document 1 Filed 07/15/21 Page 3 of 24 PageID #: 3




       11.    Defendant’s conduct violated and continues to violate, inter alia, New York

General Business Law §§ 349 and 350, and the Magnuson-Moss Warranty Act. Defendant also

breached and continues to breach its warranties regarding the Products. In addition, Defendant

has been and continues to be unjustly enriched.

       12.    Accordingly, Plaintiff brings this action against Defendant on behalf of herself and

Class Members who purchased the Products during the applicable statute of limitations period (the

“Class Period”).

                                 FACTUAL BACKGROUND

       13.    Consumers have become increasingly concerned about the effects of synthetic and

chemical ingredients in food products that they and their family members consume. Companies

such as Defendant have capitalized on consumers’ desire for healthy and safe products, and indeed

consumers are willing to pay, and have paid, a premium for these products.

       14.    Consumers lack the meaningful ability to test or independently ascertain or verify

whether a product contains phthalates or other unsafe and unhealthy substances, especially at the

point of sale, and therefore must and do rely on Defendant to truthfully and honestly report what

the Products contain on the Products’ packaging or labels.

       15.    When consumers look at the Products' packaging there is no mention of

phthalates. Phthalates are not listed in the ingredients section, nor is there any warning

about the inclusion (or even potential inclusion) of phthalates in the Products. Rather,

Defendant’s packaging is designed to appeal to health-conscious consumers with

representations such as "NO Artificial Flavors," "NO Artificial Preservatives," and "NO

Artificial Dyes." This leads reasonable consumers to believe the Products are wholesome

and healthy and do not contain dangerous chemicals like phthalates.

                                                  3
Case 2:21-cv-04013-JMA-JMW Document 1 Filed 07/15/21 Page 4 of 24 PageID #: 4




          16.     This is especially troubling in light of Defendant’s marketing towards children

(which includes certain boxes having Disney’s Frozen, Paw Patrol, unicorns, etc...).

          17.     These representations and pictures are done to send the message to parents,

caregivers, and their children (as well as all consumers) that Defendant’s Products are healthy and

safe food.

          18.     However, contrary to these representations and pictures, the products contain

dangerous and harmful phthalates.

          19.     The phthalates enter the Products from the Product packaging and machines used

to make the Products. According to the CDC, “[P]eople are exposed to phthalates by eating and

drinking foods that have been in contact with containers and products containing phthalates. 2

          20.     Despite knowing their Products contain dangerous and harmful phthalates,

Defendant does not provide any information whatsoever on the Product label to inform the

consumers of this. Rather, after knowing of this significant hazard, Defendant began to bury this

significant information on the FAQ section of its website, which is not easy to find by parents,

caregivers, or consumers. Notably, this information is not listed on the Product page itself, nor is

there any warning or denotation on the packaging or labels to check the FAQ section of

Defendant’s website. If someone did somehow know to check that FAQ section of Defendant’s

website, they would find the following:


                  Should I be concerned about food and phthalates?

                  Our goal at Kraft Mac & Cheese is to provide you with delicious
                  meals your family loves and you can feel good about serving.

                  We take your questions about phthalates and food safety and
                  quality very seriously because we know moms and dads trust Kraft

2
    https://www.cdc.gov/biomonitoring/Phthalates_FactSheet.html
                                                      4
Case 2:21-cv-04013-JMA-JMW Document 1 Filed 07/15/21 Page 5 of 24 PageID #: 5




                Mac & Cheese as a quality, tasty, and safe food for the family.

                We want you to know that we do not add phthalates to Kraft Mac
                & Cheese. We are extremely rigorous in our food safety processes.
                We study every aspect of our mac & cheese recipes and production
                to ensure it meets all regulatory requirements before bringing a
                product to your grocery store and into your home.

                The safety of phthalates has been assessed by the US Food and
                Drug Administration and other authorities, such as the Centers for
                Disease Control. The trace levels found in the one limited test of
                mac & cheese are well below any level of concern. Hundreds of
                servings of mac & cheese would need to be consumed daily over
                an entire lifetime in order to exceed levels determined as safe.

                The presence of phthalates is widespread and can be found in a
                variety of food and personal care products. Kraft Mac & Cheese is
                safe, and like others in the food industry, we are working to learn
                more about how trace amounts of phthalates may be introduced
                into certain products and if there is anything else we can do to
                reduce or eliminate them.

                We want you to feel as good as we do about eating Kraft Mac &
                Cheese and serving it to our families. If you have any specific
                concerns, please don’t hesitate to contact us 3


         21.    While the statements on the kraftmacandcheese.com website are buried in the

Frequently Asked Questions section, they are nonetheless an admission by Defendant that it is

both aware of the presence of phthalates in the Products, and aware that this is information a

reasonable consumer would consider important. Yet no information about the presence (or even

risk) of phthalates in the Kraft Mac & Cheese Products is disclosed anywhere on the place every

consumer looks at most – the Products’ packaging.




3
    https://www.kraftmacandcheese.com/faq
                                                 5
Case 2:21-cv-04013-JMA-JMW Document 1 Filed 07/15/21 Page 6 of 24 PageID #: 6




          22.     The phthalates enter the Products from the Product packaging and machines used

to make the Products. According to the CDC, “[P]eople are exposed to phthalates by eating and

drinking foods that have been in contact with containers and products containing phthalates. 4

          23.     Despite Defendant’s knowledge of phthalates in the Products, Defendant failed to

provide any warning on the place that every consumer looks when purchasing a product--the

packaging or labels--that the Products contain dangerous phthalates.

          24.     In 2017, the Coalition for Safer Food Processing and Packaging (the “Coalition”) a

group of nonprofit consumer health and food safety advocacy organizations, published a study that

tested, cheese powder in ten varieties of macaroni and cheese (the “Study”). 5 The Study

concluded that phthalates were found in all 10 of the varieties tested. The Study also

concluded that "DEHP,” the most widely restricted phthalate, was found more often and at

a much higher average concentration than any other phthalate, among all the cheese products

tested." 6

          25.     Although the Study did not publicly identify the brands for which the cheese

powder was tested, given the results of the Study, the Coalition also wrote a public letter dated

June 14, 2017 to the Chief Executive Officer of Kraft, asking it, as the leading U.S. seller of

macaroni and cheese products, to "eliminate toxic industrial chemicals known as ortho-phthalates




4
    https://www.cdc.gov/biomonitoring/Phthalates_FactSheet.html
5
    See http://kleanupkraft.org /data-summary.pdf
6
  http://kleanupkraft.org/data-summary.pdf (last accessed April 2, 2021). See also Report to the
U.S. Consumer Product Safety Commission by the Chronic Hazard Advisory Panel on
Phthalatesand Phthalate Alternatives, July 2014, U.S. Consumer Product Safety Commission,
Directorate for Health Sciences, https://www.cpsc.gov /s3fs-public/CHAP-REPORT-With-
Appendices.pdf (last accessed April 2, 2021), at 90 (CPSC states that regarding DEHP, which is
not allowed in children's toys and child care products at levels greater than 0.1%, "[a] complete
dataset suggeststhat exposure to DEHP in utero can induce adverse developmental changes to
the male reproductive tract. Exposure to DEHP can also adversely affect many other organs
such as the liver and thyroid.").
                                                      6
Case 2:21-cv-04013-JMA-JMW Document 1 Filed 07/15/21 Page 7 of 24 PageID #: 7




from your food products." 7 The letter stated that the Coalition’s testing had detected phthalates

in Kraft's products and that pregnant women and young children are “the most vulnerable.” 8 The

letter mentioned that scientific findings show that pre-natal exposure to phthalates is highly

dangerous to thefetus and leads to things such as ADHD, anti-social behavior, learning and
                                                          9
memory problems, and genital birth defects in boys.           The letter also stated that cumulative

exposure to phthalates is of particular concern, and that safer alternatives are already commercially

available.” 10

        26.      In a public statement dated July 20, 2017, following the letter to Kraft's CEO,

the Coalition further noted: "This serious public health risk stems from daily exposure to

phthalates from all sources combined. This is what's known as an unacceptable 'cumulative

risk.' Kraft asserts that the amount of phthalates in the Products we tested is many times 'lower

than levels that scientific authorities have identified as acceptable.' What Kraft didn't say is

that the only acceptable levels that exist apply to the total daily intake of phthalates from all

sources combined, not from any single product. With phthalates found in some dairy products,

baked goods, oils, infant formula, fast food, consumer products, house dust - together, these

daily exposures add up to too much."17 The letter also stated that the ten macaroni and cheese

powders that were tested "had the highest levels of phthalates of the product items we tested." 11

        27.      Defendant’s concealment was material and intentional because people are

concerned with what is in the food that they are putting into their bodies, as well as parents and

caregivers being concerned with what they are feeding to the children in their care. Consumers



7
   http://kleanupkraft.org/kraft-phthalates-6-14-17.pdf
8
  See id.
9
  See id.
10
   See id.
11
   Id.
                                                   7
Case 2:21-cv-04013-JMA-JMW Document 1 Filed 07/15/21 Page 8 of 24 PageID #: 8




such as Plaintiff and the Class Members are influenced by the ingredients listed, as well as any

warnings (or lack thereof) on the Products’ packaging and labels they buy. Defendant knows that

if it had not omitted that the Products contained phthalates and that the Products were not safe or

healthy for consumption then Plaintiff and the Class would not have paid a premium for the

Products (or purchased them at all) and Defendant wanted to increase sales/profits.

                               JURISDICTION AND VENUE

       28.     This Court has subject matter jurisdiction under the Class Action Fairness Act, 28

U.S.C. section 1332(d) in that: (1) this is a class action involving more than 100 class members;

(2) Plaintiff is a citizen of the State of New York, Defendant Kraft Heinz Company a/k/a Kraft

Heinz Foods Company is a citizen of Pennsylvania; and (3) the amount in controversy is in excess

of $5,000,000, exclusive of interests and costs.

       29.     This Court has personal jurisdiction over Defendant because Defendant conducts

and transacts business in the State of New York, contracts to supply goods within the State of New

York, and supplies goods within the State of New York.

       30.     Venue is proper because Plaintiff and many Class Members reside in the Eastern

District of New York, and throughout the State of New York. A substantial part of the events or

omissions giving rise to the Classes’ claims occurred in this district.




                                                   8
Case 2:21-cv-04013-JMA-JMW Document 1 Filed 07/15/21 Page 9 of 24 PageID #: 9




                                           PARTIES

Plaintiff

       31.     Plaintiff Kelly Tarantino is a citizen and resident of the State of New York. During

the applicable statute of limitations period, Plaintiff purchased Defendant’s Products that

contained phthalates.

       32.     Had Defendant not made the false, misleading, and deceptive representations and

omissions regarding the Products containing phthalates, Plaintiff would not have been willing to

pay the same amount for the Products, or would not have been willing to purchase the Products.

Plaintiff purchased, purchased more of, and/or paid more for, the Products than she would have

had she known the truth about the Products. The Products Plaintiff received were worth less than

the Products for which she paid. Plaintiff was injured in fact and lost money as a result of

Defendant's improper conduct.

Defendant

       33.     Defendant Kraft Heinz Company a/k/a Kraft Heinz Foods Company is a

Pennsylvania corporation.

       34.     Defendant manufactures, markets, advertises, and distributes the Products

throughout the United States, including New York.

       35.     Defendant’s website for the Products is: https://www.kraftmacandcheese.com/.


                                   CLASS ALLEGATIONS
       36.     Plaintiff brings this matter on behalf of herself and those similarly situated. As

detailed at length in this Complaint, Defendant orchestrated deceptive marketing and labeling

practices. Defendant's customers were uniformly impacted by and exposed to this misconduct.

Accordingly, this Complaint is uniquely situated for class-wide resolution.
                                                9
Case 2:21-cv-04013-JMA-JMW Document 1 Filed 07/15/21 Page 10 of 24 PageID #: 10




        37.     The Class is defined as all consumers who purchased the Products anywhere in the

 United States during the Class Period (the “Class”).

        38.     Plaintiff also seeks certification, to the extent necessary or appropriate, of a subclass

 of individuals who purchased the Products in New York State at any time during the Class Period

 (the “New York Subclass”).

        39.     The Class and New York Subclass shall be referred to collectively throughout the

 complaint as the Class.

        40.     The Class is properly brought and should be maintained as a class action under Rule

 23(a), satisfying the class action prerequisites of numerosity, commonality, typicality, and

 adequacy because:

        41.     Numerosity: Class Members are so numerous that joinder of all members is

 impracticable. Plaintiff believes that there are thousands of consumers who are Class Members

 described above who have been damaged by Defendant's deceptive and misleading practices.

        42.     Commonality: The questions of law and fact common to the Class Members which

 predominate over any questions which may affect individual Class Members include, but are not

 limited to:

                a. Whether Defendant are responsible for the conduct alleged herein which was

                     uniformly directed at all consumers who purchased the Products;

                b. Whether Defendant's misconduct set forth in this Complaint demonstrates that

                     Defendant has engaged in unfair, fraudulent, or unlawful business practices

                     with respect to the advertising, marketing, and sale of their Products;

                c. Whether Defendant made false and/or misleading statements and omissions to

                     the Class and the public concerning the contents of its Products;


                                                   10
Case 2:21-cv-04013-JMA-JMW Document 1 Filed 07/15/21 Page 11 of 24 PageID #: 11




                 d. Whether Defendant's false and misleading statements and omissions

                    concerning its Products were likely to deceive the public; and

                 e. Whether Plaintiff and the Class are entitled to money damages under the same

                    causes of action as the other Class Members?

        43.      Typicality: Plaintiff is a member of the Class. Plaintiff’s claims are typical of the

 claims of each Class Member in that every member of the Class was susceptible to the same

 deceptive, misleading conduct and purchased Defendant's Products. Plaintiff is entitled to relief

 under the same causes of action as the other Class Members.

        44.      Adequacy: Plaintiff is an adequate Class representative because her interests do not

 conflict with the interests of the Class Members she seeks to represent, her consumer fraud claims

 are common to all members of the Class and she has a strong interest in vindicating her rights.

 Plaintiff has also retained counsel competent that is experienced in complex class action litigation,

 and counsel intends to vigorously prosecute this action.

        45.      Predominance: Pursuant to Rule 23(b)(3), common issues of law and fact identified

 above predominate over any other questions affecting only individual members of the Class. The

 Class issues fully predominate over any individual issues because no inquiry into individual

 conduct is necessary; all that is required is a narrow focus on Defendant's deceptive and misleading

 marketing and labeling practices.

        46.      Superiority: A class action is superior to the other available methods for the fair

 and efficient adjudication of this controversy because:

              a. The joinder of thousands of individual Class Members is impracticable,

                 cumbersome, unduly burdensome, and a waste of judicial and/or litigation

                 resources;


                                                  11
Case 2:21-cv-04013-JMA-JMW Document 1 Filed 07/15/21 Page 12 of 24 PageID #: 12




             b. The individual claims of the Class Members may be relatively modest compared

                 with the expense of litigating the claim, thereby making it impracticable, unduly

                 burdensome, and expensive—if not totally impossible—to justify individual

                 actions;

             c. When Defendant's liability has been adjudicated, all Class Members’ claims can be

                 determined by the Court and administered efficiently in a manner far less

                 burdensome and expensive than if it were attempted through filing, discovery, and

                 trial of all individual cases;

             d. This class action will promote orderly, efficient, expeditious, and appropriate

                 adjudication and administration of Class claims;

             e. Plaintiff knows of no difficulty to be encountered in the management of this action

                 that would preclude its maintenance as a class action;

             f. This class action will assure uniformity of decisions among Class Members;

             g. The Class is readily definable and prosecution of this action as a class action will

                 eliminate the possibility of repetitious litigation;

             h. Class Members’ interests in individually controlling the prosecution of separate

                 actions is outweighed by their interest in efficient resolution by single class action;

                 and

             i. It would be desirable to concentrate in this single venue the litigation of all plaintiffs

                 who were induced by Defendant's uniform false advertising and omissions to

                 purchase its Products.

       47.       Accordingly, this Class is properly brought and should be maintained as a class

 action under Rule 23(b)(3) because questions of law or fact common to Class Members


                                                    12
Case 2:21-cv-04013-JMA-JMW Document 1 Filed 07/15/21 Page 13 of 24 PageID #: 13




 predominate over any questions affecting only individual members, and because a class action is

 superior to other available methods for fairly and efficiently adjudicating this controversy.

                                  FIRST CAUSE OF ACTION
                          VIOLATION OF NEW YORK GBL § 349
                    (On Behalf of Plaintiff and New York Subclass Members)

         48.     Plaintiff repeats and realleges each and every allegation contained in all the

 foregoing paragraphs as if fully set forth herein.

         49.     New York General Business Law Section 349 (“GBL § 349”) declares unlawful

 “[d]eceptive acts or practices in the conduct of any business, trade, or commerce or in the

 furnishing of any service in this state . . .”

         50.     The conduct of Defendant alleged herein constitutes recurring, “unlawful”

 deceptive acts and practices in violation of GBL § 349, and as such, Plaintiff and the New York

 Subclass Members seek monetary damages against Defendant, enjoining them from inaccurately

 describing, labeling, marketing, and promoting the Products.

         51.     There is no adequate remedy at law.

         52.     Defendant misleadingly, inaccurately, and deceptively advertises and markets its

 Products to consumers.

         53.     Defendant's improper consumer-oriented conduct—including failing to label and

 warn that the Products have phthalates—is misleading in a material way in that it, inter alia,

 induced Plaintiff and the New York Subclass Members to purchase and pay a premium for

 Defendant's Products and to use the Products when they otherwise would not have. Defendant

 made its untrue and/or misleading statements and omissions willfully, wantonly, and with reckless

 disregard for the truth.




                                                  13
Case 2:21-cv-04013-JMA-JMW Document 1 Filed 07/15/21 Page 14 of 24 PageID #: 14




         54.    Plaintiff and the New York Subclass Members have been injured inasmuch as they

 paid a premium for products that were mislabeled and not healthy and nutritious. Accordingly,

 Plaintiff and the New York Subclass Members received less than what they bargained and/or paid

 for.

         55.    Defendant's advertising and Products’ packaging and labeling induced Plaintiff and

 the New York Subclass Members to buy Defendant's Products and to pay a premium price for

 them.

         56.    Defendant's deceptive and misleading practices constitute a deceptive act and

 practice in the conduct of business in violation of New York General Business Law §349(a) and

 Plaintiff and the New York Subclass Members have been damaged thereby.

         57.    As a result of Defendant's recurring, “unlawful” deceptive acts and practices,

 Plaintiff and the New York Subclass Members are entitled to monetary, statutory, compensatory,

 treble and punitive damages, restitution, and disgorgement of all moneys obtained by means of

 Defendant's unlawful conduct, interest, and attorneys’ fees and costs.

                               SECOND CAUSE OF ACTION
                         VIOLATION OF NEW YORK GBL § 350
                 (On Behalf of Plaintiff and the New York Subclass Members)
         58.    Plaintiff repeats and realleges each and every allegation contained in all the

 foregoing paragraphs as if fully set forth herein.

         59.    N.Y. Gen. Bus. Law § 350 provides, in part, as follows:

                False advertising in the conduct of any business, trade, or commerce
                or in the furnishing of any service in this state is hereby declared
                unlawful.
         60.    N.Y. Gen. Bus. Law § 350a(1) provides, in part, as follows:

                The term ‘false advertising, including labeling, of a commodity, or
                of the kind, character, terms or conditions of any employment
                opportunity if such advertising is misleading in a material respect.

                                                  14
Case 2:21-cv-04013-JMA-JMW Document 1 Filed 07/15/21 Page 15 of 24 PageID #: 15




                In determining whether any advertising is misleading, there shall be
                taken into account (among other things) not only representations
                made by statement, word, design, device, sound or any combination
                thereof, but also the extent to which the advertising fails to reveal
                facts material in the light of such representations with respect to the
                commodity or employment to which the advertising relates under
                the conditions proscribed in said advertisement, or under such
                conditions as are customary or usual . . .

        61.     Defendant's labeling and advertisements contain untrue and materially misleading

 statements and omissions concerning Defendant's Products inasmuch as they misrepresent that the

 Products are healthy and don’t list or warn that the Products contain, or may contain, phthalates.

        62.     Plaintiff and the New York Subclass Members have been injured inasmuch as they

 relied upon the labeling, packaging, and advertising and paid a premium for the Products which

 were mislabeled and not healthy and nutritious. Accordingly, Plaintiff and the New York Subclass

 Members received less than what they bargained and/or paid for.

        63.     Defendant's advertising, packaging, and Products’ labeling induced Plaintiff and

 the New York Subclass Members to buy Defendant's Products.

        64.     Defendant made its untrue and/or misleading statements and representations

 willfully, wantonly, and with reckless disregard for the truth.

        65.     Defendant's conduct constitutes multiple, separate violations of N.Y. Gen. Bus.

 Law § 350.

        66.     Defendant made the material misrepresentations described in this Complaint in

 Defendant's advertising and on the Products’ packaging and labeling.

        67.     Defendant's material misrepresentations were substantially uniform in content,

 presentation, and impact upon consumers at large. Moreover, all consumers purchasing the

 Products were and continue to be exposed to Defendant's material misrepresentations.



                                                  15
Case 2:21-cv-04013-JMA-JMW Document 1 Filed 07/15/21 Page 16 of 24 PageID #: 16




        68.      As a result of Defendant's recurring, “unlawful” deceptive acts and practices,

 Plaintiff and New York Subclass Members are entitled to monetary, statutory, compensatory,

 treble and punitive damages, restitution, and disgorgement of all moneys obtained by means of

 Defendant's unlawful conduct, interest, and attorneys’ fees and costs.

                                 THIRD CAUSE OF ACTION
                             BREACH OF EXPRESS WARRANTY
                          (On Behalf of Plaintiff and All Class Members)
        69.      Plaintiff repeats and realleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

        70.      Defendant provided Plaintiff and Class Members with an express warranty in the

 form of written affirmations of fact promising and representing that the Products are healthy,

 nutritious, and safe for consumption.

        71.      The above affirmations of fact were not couched as “belief” or “opinion,” and were

 not “generalized statements of quality not capable of proof or disproof.”

        72.      These affirmations of fact became part of the basis for the bargain and were material

 to Plaintiff and Class Members’ transactions.

        73.      Plaintiff and Class Members reasonably relied upon Defendant's affirmations of

 fact and justifiably acted in ignorance of the material facts omitted or concealed when they decided

 to buy Defendant's Products.

        74.      Defendant knowingly breached the express warranties by including phthalates in

 the Products sold to Plaintiffs and the Class without properly notifying them of their inclusion in

 the Products.

        75.      Within a reasonable time after they knew or should have known, Defendant's did

 not change the Products’ labels to include phthalates in the ingredient list or place a warning that

 phthalates might be in the Products.
                                                  16
Case 2:21-cv-04013-JMA-JMW Document 1 Filed 07/15/21 Page 17 of 24 PageID #: 17




       76.   Defendant thereby breached the following state warranty laws:

             a.     Code of Ala. § 7-2-313;

             b.     Alaska Stat. § 45.02.313;

             c.     A.R.S. § 47-2313;

             d.     A.C.A. § 4-2-313;

             e.     Cal. Comm. Code § 2313;

             f.     Colo. Rev. Stat. § 4-2-313;

             g.     Conn. Gen. Stat. § 42a-2-313;

             h.     6 Del. C. § 2-313;

             i.     D.C. Code § 28:2-313;

             j.     Fla. Stat. § 672.313;

             k.     O.C.G.A. § 11-2-313;

             l.     H.R.S. § 490:2-313;

             m.     Idaho Code § 28-2-313;

             n.     810 I.L.C.S. 5/2-313;

             o.     Ind. Code § 26-1-2-313;

             p.     Iowa Code § 554.2313;

             q.     K.S.A. § 84-2-313;

             r.     K.R.S. § 355.2-313;

             s.     11 M.R.S. § 2-313;

             t.     Md. Commercial Law Code Ann. § 2-313;

             u.     106 Mass. Gen. Laws Ann. § 2-313;

             v.     M.C.L.S. § 440.2313;


                                              17
Case 2:21-cv-04013-JMA-JMW Document 1 Filed 07/15/21 Page 18 of 24 PageID #: 18




             w.    Minn. Stat. § 336.2-313;

             x.    Miss. Code Ann. § 75-2-313;

             y.    R.S. Mo. § 400.2-313;

             z.    Mont. Code Anno. § 30-2-313;

             aa.   Neb. Rev. Stat. § 2-313;

             bb.   Nev. Rev. Stat. Ann. § 104.2313;

             cc.   R.S.A. 382-A:2-313;

             dd.   N.J. Stat. Ann. § 12A:2-313;

             ee.   N.M. Stat. Ann. § 55-2-313;

             ff.   N.Y. U.C.C. Law § 2-313;

             gg.   N.C. Gen. Stat. § 25-2-313;

             hh.   N.D. Cent. Code § 41-02-30;

             ii.   II. O.R.C. Ann. § 1302.26;

             jj.   12A Okl. St. § 2-313;

             kk.   Or. Rev. Stat. § 72-3130;

             ll.   13 Pa. Rev. Stat. § 72-3130;

             mm.   R.I. Gen. Laws § 6A-2-313;

             nn.   S.C. Code Ann. § 36-2-313;

             oo.   S.D. Codified Laws, § 57A-2-313;

             pp.   Tenn. Code Ann. § 47-2-313;

             qq.   Tex. Bus. & Com. Code § 2.313;

             rr.   Utah Code Ann. § 70A-2-313;

             ss.   9A V.S.A. § 2-313;


                                              18
Case 2:21-cv-04013-JMA-JMW Document 1 Filed 07/15/21 Page 19 of 24 PageID #: 19




                tt.     Va. Code Ann. § 59.1-504.2;

                uu.     Wash. Rev. Code Ann. § 6A.2-313;

                vv.     W. Va. Code § 46-2-313;

                ww.     Wis. Stat. § 402.313;

                xx.     Wyo. Stat. § 34.1-2-313.

        77.     As a direct and proximate result of Defendant's breach of the express warranty,

 Plaintiff and Class Members were damaged in the amount of the price they paid for the Products,

 in an amount to be proven at trial.

                                FOURTH CAUSE OF ACTION
                           VIOLATION OF THE MAGNUSON-MOSS
                           WARRANTY ACT, 15 U.S.C. § 2301 et seq.
                          (On Behalf of Plaintiff and All Class Members)

        78.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

        79.     Plaintiff brings this claim individually and on behalf of all members of the Class.

 Upon certification, the Class will consist of more than 100 named Plaintiffs.

        80.     The Magnuson-Moss Warranty Act provides a federal remedy for consumers who

 have been damaged by the failure of a supplier or warrantor to comply with any obligation under

 a written warranty or implied warranty, or other various obligations established under the

 Magnuson-Moss Warranty Act, 15 U.S.C. § 2301 et seq.

        81.     The Products are “consumer products” within the meaning of the Magnuson-Moss

 Warranty Act, 15 U.S.C. § 2301(1).

        82.     Plaintiff and other members of the Class are “consumers” within the meaning of

 the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3).



                                                   19
Case 2:21-cv-04013-JMA-JMW Document 1 Filed 07/15/21 Page 20 of 24 PageID #: 20




             83.   Defendant is a “supplier” and “warrantor” within the meaning of the Magnuson-

 Moss Warranty Act, 15 U.S.C. §§ 2301(4) & 2301(5).

             84.   Defendant Products failed to conform to the representations made on the container

 or label as each product contained dangerous phthalates.

             85.   These statements were made in connection with the sale of the Products and relate

 to the nature of the Products and affirm and promise that the Products are as represented and defect

 free and, as such, are “written warranties” within the meaning of the Magnuson-Moss Warranty

 Act, 15 U.S.C. § 2301(6)(A).

             86.   The Products do not conform to Defendant's written warranty and therefore violate

 the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301 et seq. Consequently, Plaintiff and the other

 members of the Class have suffered injury and are entitled to damages in an amount to be proven

 at trial.




                                                  20
Case 2:21-cv-04013-JMA-JMW Document 1 Filed 07/15/21 Page 21 of 24 PageID #: 21




                                 FIFTH CAUSE OF ACTION
                               FRAUDULENT CONCEALMENT
                          (On Behalf of Plaintiff and All Class Members)

         87.    Plaintiff repeats and realleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

         88.    Defendant concealed and failed to disclose on the Products’ packaging and labeling

 that the material fact the Products contained phthalates, and that the Products were not safe or

 healthy for consumption.

         89.    Defendants had knowledge that the Products contained phthalates, and that the

 Products were not safe or healthy for consumption.

         90.    Defendants had a duty to disclose that the Products contained phthalates, and that

 the Products were not safe or healthy for consumption.

         91.    Defendants had superior knowledge or means of knowledge available to them and

 knew that Plaintiff and the Class would rely upon the representations and omissions of Defendant

 regarding the quality of its Products.      Consumers lack the meaningful ability to test or

 independently ascertain or verify whether a product contains phthalates, especially at the point of

 sale.




                                                 21
Case 2:21-cv-04013-JMA-JMW Document 1 Filed 07/15/21 Page 22 of 24 PageID #: 22




             92.   Defendant’s concealment was material and intentional because people are

 concerned with what is in the food that they are putting into their bodies, as well as caregivers

 being concerned with what they are feeding to the children they are responsible for. Consumers

 such as Plaintiff and the Class Members are influenced by the ingredients listed, as well as any

 warnings (or lack thereof) on the products they buy. Defendant knows that if it had not omitted

 that the Products contained phthalates, and that the Products were not safe or healthy for

 consumption, then Plaintiff and the Class would not have paid a premium for the Products (or

 purchased them at all) and Defendant wanted to increase sales/profits.

             93.   Defendant’s concealment misled Plaintiff and the Class as to the true nature of what

 they were buying and feeding to children.

             94.   Defendant fraudulently concealed that the Products contained phthalates and that

 its Products were not safe or healthy for consumption. Consequently, Plaintiff and the other

 members of the Class have suffered injury and are entitled to damages in an amount to be proven

 at trial.

                                     SIXTH CAUSE OF ACTION
                                       UNJUST ENRICHMENT
                   (On Behalf of Plaintiff and All Class Members in the Alternative)
             95.    Plaintiff repeats and realleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

             96.    Plaintiff, on behalf of herself and consumers nationwide, brings a claim for unjust

 enrichment.

             97.    Defendant’s conduct violated, inter alia, state and federal law by manufacturing,

 advertising, marketing, and selling its Products while misrepresenting and omitting material facts.

             98.    Defendant’s unlawful conduct as described in this Complaint allowed Defendant

 to knowingly realize substantial revenues from selling its Products at the expense of, and to the
                                                    22
Case 2:21-cv-04013-JMA-JMW Document 1 Filed 07/15/21 Page 23 of 24 PageID #: 23




 detriment or impoverishment of, Plaintiff and Class Members and to Defendant’s benefit and

 enrichment. Defendant has thereby violated fundamental principles of justice, equity, and good

 conscience.

        99.     Plaintiff and Class Members conferred significant financial benefits and paid

 substantial compensation to Defendant for the Products, which were not as Defendant represented

 them to be.

        100.    Under New York’s common law principles of unjust enrichment, it is inequitable

 for Defendant to retain the benefits conferred by Plaintiff and Class Members’ overpayments.

        101.    Plaintiff and Class Members seek disgorgement of all profits resulting from such

 overpayments and establishment of a constructive trust from which Plaintiff and Class Members

 may seek restitution.

                                          JURY DEMAND
        Plaintiff demands a trial by jury on all issues.

 WHEREFORE, Plaintiff, on behalf of herself and the Class, prays for judgment as follows:

    (a) Declaring this action to be a proper class action and certifying Plaintiff as the representative

        of the Class under Rule 23 of the FRCP;

    (b) Awarding monetary Awarding statutory damages of $50 per transaction, and treble

        damages for knowing and willful violations, pursuant to N.Y. GBL § 349;

    (c) Awarding statutory damages of $500 per transaction pursuant to N.Y. GBL § 350;

    (d) Awarding punitive damages;

    (e) Awarding Plaintiff and Class Members their costs and expenses incurred in this action,

        including reasonable allowance of fees for Plaintiff’s attorneys and experts, and

        reimbursement of Plaintiff’s expenses;

                                                  23
Case 2:21-cv-04013-JMA-JMW Document 1 Filed 07/15/21 Page 24 of 24 PageID #: 24




    (f) Granting such other and further relief as the Court may deem just and proper; and

    (g) damages and treble damages.

 Dated: July 15, 2021

                                                    THE SULTZER LAW GROUP P.C.

                                                    By:     Jason P. Sultzer /s/
                                                    _______________________________
                                                    Jason P. Sultzer, Esq.
                                                    Joseph Lipari, Esq.
                                                    Daniel Markowitz, Esq.
                                                    270 Madison Avenue, Suite 1800
                                                    New York, NY 10016
                                                    Tel: (845) 483-7100
                                                    Fax: (888) 749-7747
                                                    sultzerj@thesultzerlawgroup.com
                                                    liparij@thesultzerlawgroup.com
                                                    markowitzd@thesultzerlawgroup.com

                                                    David C. Magagna Jr., Esq.
                                                    Charles E. Schaffer, Esq.
                                                    LEVIN SEDRAN & BERMAN
                                                    510 Walnut Street, Suite 500
                                                    Philadelphia, PA 19106
                                                    Tel: 215-592-1500
                                                    dmagagna@lfsblaw.com
                                                    cschaffer@lfsblaw.com

                                                    Counsel for Plaintiff and the Class




                                               24
